Charges have been preferred against Ernest P. Lyons, an attorney, by Richard F. Russell, special guardian of Charles Francis Herbs, an incompetent person, from which it appears that the attorney has been guilty of converting to his own use a large sum of money. The attorney has filed an answer to the charges. The matter has been referred to Hon. Aaron V. S. Cochrane, official referee, and Hon. James Gibson, Jr., district attorney of Washington county, designated the officer to prosecute. The attorney, Ernest P. Lyons, on November 3, 1937, addressed to the court the following: “ I hereby resign my admission to the bar and my office as an attorney and counsellor at law.” Ordered, that the name of Ernest P. Lyons be stricken from the roll of attorneys and counselors at law, and that his admission as such attorney and counselor at law be revoked in accordance with section 88 of the Judiciary Law of the State of New York; and he is hereby removed as an attorney and counselor at law. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.